UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7170



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERBERT COUNCIL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:92-cr-00097-GCM)


Submitted:   January 17, 2008             Decided:   January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herbert Council, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herbert      Council   appeals    the   district   court’s     order

denying his “Motion for the Court to Enter an Order for Immediate

Relief.” We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   United States v. Council, No. 3:92-cr-00097-GCM (W.D.N.C.

July 24, 2007).    We deny Council’s motion for bail pending appeal

and   dispense   with    oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -